     CASE 0:20-cv-00090-WMW-KMM Document 80 Filed 07/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 David Laurence Hodges,                             Case No. 20-cv-0090 (WMW/KMM)

                             Plaintiff,
                                                ORDER ADOPTING REPORT AND
          v.                                        RECOMMENDATION

 State of Minnesota Department of
 Corrections et al.,

                             Defendants.


         This matter is before the Court on the May 28, 2020, Report and Recommendation

(R&R) of United States Magistrate Judge Katherine M. Menendez. (Dkt. 48.) No

objections to the R&R have been filed. In the absence of timely objections, this Court

reviews an R&R for clear error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d

793, 795 (8th Cir. 1996) (per curiam). Having reviewed the R&R, the Court finds no clear

error.

         Based on the R&R and all of the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

         1.    The May 28, 2020 R&R, (Dkt. 48), is ADOPTED.

         2.    The motion to dismiss of Defendants Centurion of Minnesota, L.L.C., and

Darryl Quiram, MD, (Dkt. 7), is DENIED.



Dated: July 31, 2020                                  s/Wilhelmina M. Wright
                                                      Wilhelmina M. Wright
                                                      United States District Judge
